66worn
   woornn toWHOHSKRQLFDOO\
          toW               VXEVFULEHGWRDQGreturned
 HOOHF
    HFWURQ
     F QLFDO
         QLFDO
            DOO\ before
HOHFWURQLFDOO\   bef
                   efor
                   ef o e me this date.

_________________________
_                                            Sept 2, 2020
                                             _________
              Case 1:19-mj-00026-MMS Document 2 Filed 09/02/20 Page 1 of 2
MATTH
   ATTHEWW M.
       HEW  M SCO COBLE
                  CCOB
                    OB
                    OBLE
                       L                     Date
UU.S.
   S M   i
      Magistrate Judge
Case 1:19-mj-00026-MMS Document 2 Filed 09/02/20 Page 2 of 2
